EXHIBIT 10.1

 

2004

GLOBAL POWER EQUIPMENT GROUP INC.

MANAGEMENT INCENTIVE COMPENSATION PLAN

 

TABLE OF CONTENTS

 

Section 1    Purpose    2 Section 2    Definitions    2 Section 3    Eligibility
   3 Section 4    Determination of Amount of Bonus    4 Section 5    Payment of
Bonus    4 Section 6    Administrative Provisions    5

 

- 1 -



--------------------------------------------------------------------------------

GLOBAL POWER EQUIPMENT GROUP INC. – PLAN YEAR 2004

MANAGEMENT INCENTIVE COMPENSATION PLAN

 

SECTION 1 - PURPOSE

 

The Global Power Equipment Group Inc. (“Company”) Management Incentive
Compensation Plan is designed to motivate and to reward key personnel who
contribute materially to the economic profit of the Company and thereby to aid
the Company in attracting, retaining and motivating personnel. The Company
recognizes the important contribution of its employees to its success and adopts
this Plan to reward such contributions and sustain the incentive for making such
contributions in the future.

 

SECTION 2 – DEFINITIONS

 

As used herein:

 

1. “Base Salary” shall mean the aggregate amount of wages and/or salary (but
excluding any bonus, disability pay or severance pay) earned by a Participant
during the applicable Plan Year in which the Participant was eligible to
participate in the Plan, determined in accordance with Section 3 hereof.

 

2. “Board of Directors” shall mean the Board of Directors of the Company.

 

3. “Bonus” shall mean the amount of incentive compensation earned by a
Participant, determined in accordance with Section 4 hereof.

 

4. “Cause” shall mean fraud, dishonesty, and acts of gross negligence in the
course of employment, material misrepresentation to stockholders and directors
of the Company or the commission of a felony.

 

5. “Committee” shall mean the Compensation Committee appointed in accordance
with Paragraph 1 of Section 6 of the Plan.

 

6. “Company” shall mean Global Power Equipment Group Inc.

 

7. “Disability” shall have the same meaning as such term or similar term as
defined in the disability insurance policy maintained by the Company which
covers the Participant at the time of the alleged disability, or in the event
the Company maintains more than one disability insurance policy which covers the
Participant at such time, the meaning in the disability policy most recently
acquired by the Company. If the Company maintains no such disability insurance
policy at such time, “Disability” shall mean a mental or physical impairment or
illness, which, in the judgment of the President of the Company, totally and
presumably permanently prevents the individual from fully completing his normal
job responsibilities for the Company.

 

- 2 -



--------------------------------------------------------------------------------

8. “Participant” shall mean any officer or employee of the Company designated by
the Compensation Committee of the Board of Directors as eligible to participate
in the Plan.

 

9. “Plan” shall mean this Global Power Equipment Group Inc. Management Incentive
Compensation Plan, as in effect from time to time.

 

10. “Year” shall mean the calendar year.

 

11. “EBITDA” shall mean Earnings Before Interest, Taxes, Depreciation and
Amortization.

 

SECTION 3 - ELIGIBILITY

 

1. Individuals eligible to receive a Bonus pursuant to this Plan shall be such
employees of the Company as the Compensation Committee of the Board of Directors
shall at any time designate. The Compensation Committee of the Board of
Directors shall also designate the classification level at which each eligible
individual shall participate. In deciding who shall be eligible for
participation in the Plan and at which classification level an individual shall
participate, the Compensation Committee of the Board of Directors shall be
guided by the principle that the Participants shall be employees whose area of
responsibility provides them with a substantial opportunity to significantly
affect economic profit of the company or provides them with an opportunity to
significantly influence the long-term growth of the financial performance of the
Company.

 

2. If a Participant’s employment with the Company terminates prior to the end of
a Year as a result of termination by the Company for Cause, the Participant
shall forfeit any Bonus to which he may become entitled according to the Plan
for the then current Year. If a Participant’s employment with the Company
terminates prior to the end of a Year as a result of voluntary termination by
the Participant, the Participant shall forfeit any Bonus to which he may become
entitled according to the Plan for the then current Year. If a Participant’s
employment with the Company is terminated prior to the end of a Year by the
Company without cause or if a Participant’s employment with the Company
terminates prior to the end of a Year as a result of his Death or Disability,
the Participant shall be entitled to receive a Bonus for the Year based upon the
Base Salary earned by the Participant prior to termination. If a Participant’s
employment with the Company is terminated prior to the end of a Year as a result
of his Retirement, the Participant shall be entitled to receive a Bonus for the
Year based upon the Base Salary earned by the Participant prior to his
Retirement.

 

3. Any issues of eligibility not covered by the above will be determined by the
Compensation Committee of the Board of Directors at the time they arise.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 4 - DETERMINATION OF AMOUNT OF BONUS

 

The determination of the amount of bonus will be based on:

 

1. The individual participation level is outlined in your notification of
participation in the Global Power Equipment Group Inc. Management Incentive
Compensation (MIC) plan. The participation level is based upon a target Bonus,
with the actual Bonus ranging from 0% (minimum) to 200% of target (maximum). For
instance, if your participation level is defined as 10% then the Bonus range is
from 0% to 20%.

 

2. Actual Economic profit will be calculated at the end of the year as follows:
Economic profit (EP) = Earnings Before Interest & Taxes (EBIT) – (Capital
Employed x 20%). See Attachment A for further details.

 

3. Economic Profit will be calculated for each individual based upon performance
for the specific entity as outlined in the Participant notification letter. For
example, this will be calculated on Global Power Equipment Group Inc., Braden
Manufacturing, LLC and CFI, or Deltak, LLC (as noted in your participation
letter).

 

4. Actual Economic Profit will be compared to the Target Economic Profit as
shown on the Award schedule, resulting in a payout ranging from 0% (minimum) to
200% of target (maximum), subject to the limitations set forth in Section 4 (5),
below. See Attachment B for further details.

 

5. The final calculated Bonus would then be subject to adjustment due to a
company-wide Global Power limitation, whereby total Global Power (and
subsidiaries) Bonuses (including MIC, Sales Bonuses, Profit Sharing and other
Bonuses) cannot exceed 8% of Global Power Equipment Group Inc. EBITDA. Each
Participant’s payment amount will be reduced, if necessary, by an appropriate
amount, proportionate or prorata with/to the total adjustment made to overall
bonus compensation, to comply with this limitation.

 

SECTION 5 - PAYMENT OF BONUS

 

1. The Company shall pay the Bonus to the Participant as soon as practicable
after its calculation, but in no event later than March 15 of the Year following
the Year to which it relates. The Bonus Payment shall be paid by payroll check
(with applicable withholdings deducted).

 

2. If a Participant’s employment with the Company terminates prior to the end of
a Year, his eligibility to receive the Bonus shall be determined in accordance
with Section 3 hereof.

 

3. If a Participant is not living at the time his Bonus is payable to him in
accordance with this Plan, any Bonus which would have been payable to him shall
be paid to the beneficiary, if any, designated in writing by the Participant, or
if none, to his estate. A Participant may at any time revoke or change his
beneficiary by filing written notice of such revocation or change with the
Company.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 6 - ADMINISTRATIVE PROVISIONS

 

1. The Compensation Committee of the Board of Directors shall direct the
administration of the Plan.

 

2. The Compensation Committee of the Board of Directors shall have full power to
amend, modify, rescind, construe and interpret the Plan. Any action taken or
decision made by the Compensation Committee of the Board of Directors arising
out of, or in connection with the construction, administration, interpretation
or effect of the Plan or of any rules and regulations adopted thereunder shall
be conclusive and binding upon all Participants and all persons claiming under
or through a Participant.

 

3. The Compensation Committee of the Board of Directors may rely upon any
information supplied to it by any officer of the Company or by the Company’s
independent public accountants and may rely on the advice of such accountants or
of counsel in connection with the administration of the Plan and shall be fully
protected in relying upon such information or advice.

 

4. No employee, officer of the Company or member of the Compensation Committee
of the Board of Directors shall have any liability for any decision or action if
made or done in good faith and the Company shall indemnify each director,
employee, and officer of the Company acting in good faith pursuant to this Plan
against any loss or expense arising therefrom.

 

5. Nothing in this Plan shall be construed or interpreted as giving any employee
the right to be retained by the Company or impair the right of the Company to
control its employees or to terminate the services of any employee at any time.

 

6. Delaware State law shall determine and govern the validity and construction
of this Plan in all respects. If any term or condition herein conflicts with
applicable law, the validity of the remaining provisions shall not be affected
thereby.

 

7. This Plan shall (a) be effective as of January 1, 2004; (b) replace and
supersede any and all prior versions hereof or other incentive bonus plans of
the Company for employees of the Company; and (c) continue in effect until
terminated by the Compensation Committee of the Board of Directors or in
accordance with its terms.

 

8. This Plan shall not create any rights of future participation herein.

 

9. No person eligible to receive any payment shall have any rights to pledge,
assign or otherwise dispose of all or any portion of such payments, either
directly or by operation of law, including but not by way of limitation,
execution, levy, garnishment, attachment, pledge or bankruptcy.

 

- 5 -



--------------------------------------------------------------------------------

10. The Company shall have the right to deduct for the payment of a Bonus
hereunder any federal, state or local taxes required by law to be withheld with
respect to such distribution.

 

IN WITNESS WHEREOF, the Company has caused this Global Power Equipment Group
Inc. Management Incentive Compensation Plan to be signed by its duly authorized
Vice President of Finance & CFO, effective January 1, 2004.

 

GLOBAL POWER EQUIPMENT GROUP INC. By  

/s/ James P. Wilson

--------------------------------------------------------------------------------

    James P. Wilson     V. P. Finance & CFO Date   April 13, 2004

 

- 6 -



--------------------------------------------------------------------------------

Attachment A

 

Economic Profit (EP) Definition

 

Economic Profit (EP) is a metric which encourages value-creating business
decisions:

 

•   EP is equal to Earnings Before Interest & Taxes (EBIT) minus a charge for
the use of capital. The charge is assessed at a rate of 20% of capital per year.
The calculation is shown below.

 

Economic

Profit

EBIT –

 

Capital x

 

20% =

 

Economic Profit

 

•   EP requires that a reasonable return (20%) pre-tax) be earned on new
investments. Otherwise, it simply encourages maximization of profit every year.

 

- 7 -